376 F.2d 853
UNITED STATES of Americav.PARK SIDE COURT, INC., Roy E. Anderson and Joy BrightOfstie, Appellants.UNITED STATES of Americav.SEAWYN COURT, INC., Roy E. Anderson and Joy Bright Ofstie, Appellants.
Nos. 16356, 16357.
United States Court of Appeals Third Circuit.
Argued May 5, 1967.Decided May 23, 1967.

W. Louis Bossle, Damden, NJ., for appellants in both cases.
Donald G. Targan, Asst. U.S. Atty., Camden, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee in both cases.
Before STALEY, Chief Judge, and BIGGS and HASTIE, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellants, intervenors in this mortgage foreclosure proceeding, sought an order to show cause who the mortgages should not be reinstated according to an alleged contract they had made with the Federal Housing Administration, mortgagee.  We have carefully examined the record in these cases.  We agree with the careful findings and comprehensive opinion of the district court, 257 F.Supp. 177 (D.N.J.1966), which concluded that no contract was entered into between the parties.


2
The judgment of the district court will be affirmed.